Title: To George Washington from Stephen Moylan, 15 December 1782
From: Moylan, Stephen
To: Washington, George


                        
                            Dear Sir
                            Philadelphia December 15th 1782
                        
                        The Minister of War informing me he intended paying a visit to your Excellency on the Subject of the new
                            arrangement, I take the liberty of communicating what past between us, respecting the 4th Regiment of Light Dragoons.
                        By the returns it appears that Regt is reduced to two Troops, one mounted, the other not, These are to be
                            commanded by one Field Officer two Captains & the proper number of Subalterns—General Lincoln says that he
                            supposes a Major will be appointed to this Command, in which case, after eight years Service I shall be laid aside—this
                            Command tho inadequate to my rank woud be more agreeable for when the Army is in the field, that objection woud be
                            removed, and being the oldest Officer in the Line of Cavalry I am thought to believe, that the Senior in each Line have it
                            in their option, to continue in Service or not, as they choose.
                        in this Line there is not a Field Officer (myself excepted) that belongs to the State of Pensilvania, tho I
                            dare Say, they will be perfectly Satisfied with what your Excellency may determine on. it is very
                            natural to Suppose that they woud prefer an officer of their State, to that of another to Command their own Troops.
                        I have made application to the Executive power of this State, who promisd me all their influence towards
                            completing the 4th Regt.
                        I mentiond this circumstance to the Minister of War, he told me-- Congress did not wish to increase the
                            Cavalry—which has put a stop to any farther proceeding of mine in that business.
                        When I entered the Service—which was early in the first year of the War—I did it with a firm determination of
                            prosecuting it to the end I had made up my mind, and my affairs for that purpose, I have Shared its fatigues, its dangers
                            and its pleasures, with your Excellency ever Since—Should I be now left out, I shall be very much disapointed and very
                            much distressed—General Lincoln informs me, it will depend upon you to Officer the Corps. I am Sure
                            you will do it, in the manner which will appear to your Excellency most consistant with rectitude from the polite and
                            friendly attention I have allways experienced from you—I have expectations, that you will retain in the Army a Man who has
                            Sacrificed every thing for the Service of his Country.
                        Should there be anything inconsistant with the new plan of arrangement by my remaining in the Line I now
                            Serve in, it may be in your Excellencies power to find other employment for me, if such should offer near your own person,
                            it woud be very pleasing to me—I have the honor to be Dear sir Your Most obliged & very Humble servant
                        
                            Stephen Moylan
                        
                    